Title: Horatio G. Spafford to Thomas Jefferson, 30 March 1814, with Postscript 7 April 1814
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Esteemed Friend—  Albany, 3 Mo. 30, 1814.
            Thy very interesting Letter of the 17th instant came duly to hand, & will form a kind of guide to my future life. Those sentiments were my own, except that in relation to the Lawyers, I was not informed of a possible cause, having read very little Law or Lawyers’ books. I hope I have an implied permission to show the Letter to some friends, for I have done so already.
            Ere this can reach thee, thou wilt have received  a late Letter from me, of little other interest than to inform of my curiosity to learn thy opinion of the Gazetteer. In some former Letters, I have acquainted thee that I had never sought for political honors or official or official honors, & thou knowest the moderation of my religious, moral & political creeds. Lately, I have written to the new P. M. General  to inform him how much I wish to be the Post Master in this City. The present incumbent has held the office many years, (since Pickering was Post-Master General,) has made a large fortune by it, & is  independently rich. I have stated these things, as also that Dr Mancius is a worthy man, & keeps a good office, He has a partner, & associate. Dr M. is a Federalist; his partner is any thing, for the times, to save his office. If such a league can perpetuate for 25 or 30 years, why not patent the offices at once? Threats are even thrown out now by the
			 Federalists, that the President dare not remove Dr. Mancius. Rotation in office, is a part of my Republicanism. Would it be too much to ask of thee to aid my wishes in
			 this matter? If thou couldest do so, I should be greatly obliged. If I have not
			 done as much as some others to excite the friendship of a party & its influence, I have not neglected the public interests—I have a large expensive family to
			 support, &
			 my whole fortune
			 is
			 absorbed in my copy-rights. Besides, the distresses among
			 my connexions, principally frontier inhabitants, occasioned by the war, press heavily on me. My Parents, far advanced in years, & my Father a cripple, have been more than a year past driven from their home, dependent on their Sons for support. Two of my own Cousins, active, useful farmers, of Genesee in this state, fell lately in battle at Buffalo—& two of my B Brothers are detained in Canada. I had a little property in England, which is detained by the War, & indeed I expect to lose it entirely by the War. How many men find this their opportunity! but I suffer extremely & am overlooked or unattended to. Would I go to England, I have a support there, if not even a fortune; & to my entreaties for permission to draw it thence, I have not even an answer to my Letters, nor any acknowledgement
			 during 6 or 8
			 months! I pray thee to forgive my
			 importunity, & to interest thyself in my application. Mine is a hard case, & I am very reluctant to ask any thing of the government.
            And now—though thou art tired of my Letter, I pass to the main object of it. For a long time I have been engaged in investigations of mechanics—or rather the philosophy of motion, & the powers of moving bodies. Philosophers & Mechanics have failed to perceive one grand consequence of the Laws of motion & moving bodies, which I discovered, to my own satisfaction, about 14 years ago: it will be 14 years in May next. During this long period, I have been busily employed at intervals, on these investigations; & I am very happy to have it in my power to inform thee that I have lately succeeded to complete demonstration. My discovery will prove of vast utility to the poor & midling classes of people; & nothing of the present age will outlive in it in fame. I  long to see thee, & to show thee what no man hath ever seen but myself—& to receive  the coveted boon of thy entire approbation. My discovery rests as yet with myself—& at the moment of receiving thy late Letter, I was meditating a journey to Washington on business, & thence to Monticello, to present first to thee, the greatest discovery of the age in which we live.
			 Slender finances retard my operations, & this only will prevent my
			 purpose, at no distant day, should we
			 both live.Don’t startle at these suggestions;—they are all the
			 sober reflections & facts of a sober & practical mind, not given to
			 speculation, & whose projects have never been
			 deemed visionary by others, nor have they ever deceived me. In my mind’s eye, thou art the man, of all others in the world, to whom I would first disclose, a great discovery, hidden hitherto, for
			 purposes which Divine Providence alone can assign. Flattery is far from my present purpose—& so devoutly am I engaged in this wish, that I am this moment in tears, humbly craving the blessing
			 of
			 Heaven upon it. To a man who loves peace as I do, our Patent laws do not afford an inducement to make public so important a discovery & invention—& I want to be
			 governed by thy advice in
			 this
			 matter. Sooner than incur all the evils attendant upon a profitable patent, in this country, I would carry my discovery to a foreign government, & present it to the nation, for a reward which
			 I should be am Sure would be liberal. On these terms, I would present it to America, recommended by the Man who drew its Declaration of Independence, & in whose mind rest the seeds of all that has kept
			 us Republican to the present day. Secured by t his patronage, (& to him alone would I disclose my great secret,) I could with confidence approach the National Councils, & offer to the Nation, for a National indemnity, or a
			 competent
			 reward, a source of incalculable wealth & national honor.
            Aware that it is presumption in me to ask so much attention, I offer an apology that will, I hope, be accepted—the greatness & perfect justice of my objects in so doing. To do this, I have long hesitated; & I sincerely regret to give thee so much trouble. Let me still live in thy kind remembrance, & I should be much obliged by knowing that thou wilt attend to these numerous requests: If so, I shall hope to see thee before midsummer, & perhaps within 4 or 5 weeks.
            Presuming that thy wishes would be duly respected by the President, & the
			 Post-Master General, I have taken a liberty in soliciting that attention, which, I hope thy goodness will excuse—With very sincere esteem & respect, thy grateful friend,
            Horatio
                Gates Spafford.
          
          
            Postscript.Albany, 4 Mo. 7, 1814.I have determined to go for Washington in a few days—probably within ten days or two weeks at most. A part, (& indeed that part is a very considerable one,) of my object, is an intention to submit to thee in person, the mechanical demonstration of my discovery & invention. I shall be governed by thy advice in endeavoring to  secure my right, or in rendering it useful to myself & the public. There is such a species of successful piracy operating against useful rights, that I dare not trust to the patent Laws. Pray have the goodness to forward to Washington a Letter, informing if I shall find thee at Monticello, & at what time? My Wife accompanies me to as far as Philadelphia, & perhaps to Washington.
            I have informed my friends of my intention to see & first submit to thee my mechanical inventions, who all approve of the design, & w but without knowing what it is. They are all ignorant of it, except that I have long been employed upon it, & without knowing how, or  with what success.
            With the most sincere esteem & respect,
            H. G. Spafford.
          
        